COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00225-CV


Jonathan David Tsuchiya                    §   From the 153rd District Court

v.                                         §   of Tarrant County (153-269543-13)

City of Bedford, City of Colleyville,      §   September 18, 2014
City of Euless, City of Grapevine,
and the City of Westlake                   §   Per Curiam


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM